Title: Archibald Thweatt to Thomas Jefferson, 17 February 1818
From: Thweatt, Archibald
To: Jefferson, Thomas


                    
                        Dear Sir
                        Richmond
17 Feby 1818
                    
                    There was no prospect of doing any thing in the country, I engaged Several citizens in Petersburg, to get Subscriptions to the Central College and they inform me, that the attempt was vain.
                    Being a bad manager on my farm, and all my funds being in lands & slaves (very unproductive property to me): I regret that the application finds me without pecuniary resources: not having yet made any Sales.
                    
                        accept assurances of my profound respect & Sincere regards &c
                        Archibald Thweatt
                    
                